 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                           No. 1:18-cv-01480-JLT (PC)
12                       Plaintiff,                   ORDER GRANTING PLAINTIFF=S
                                                      MOTION TO AMEND
13           v.
                                                      (Doc. 25)
14    D. ALBRIGHT, et al.,
15                       Defendants.
16

17

18          On November 5, 2018, Plaintiff filed a motion indicating that he has discovered that the
19   name of Defendant “John Doe” is “Correctional Officer Ainsworth” and requesting to substitute
20   that true name for “John Doe” in his pleading. (Doc. 25.) Plaintiff’s motion is construed as
21   seeking leave to file an amended complaint.
22          Plaintiff may amend once as a matter of right before service of a responsive pleading by
23   defendants. Fed. R. Civ. P. 15(a). Even though Plaintiff previously amended his complaint, it
24   has not been screened and a responsive pleading has not been filed. Thus, the Court grants
25   Plaintiff’s request. Plaintiff is reminded that he must file a new pleading, that an amended
26   complaint supercedes the original complaint, Lacey v. Maricopa County, Nos. 09-15806, 09-
27   15703, 2012 WL 3711591, at *1 n.1 (9th Cir. Aug. 29, 2012) (en banc), and the amended
28   complaint must be “complete in itself without reference to the prior or superceded pleading,”
                                                      1
 1   Local Rule 220.

 2          Accordingly, Plaintiff’s motion is GRANTED and the Clerk’s Office is directed to send

 3   Plaintiff a civil rights complaint form.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 7, 2018                        /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
